Exhibit 10.22
EXECUTION COPY
Clear Channel Worldwide Holdings, Inc.
9.250/0 Series B Senior Notes Due 2017
unconditionally guaranteed as to the
payment of principal, premium,
if any, and interest by the Guarantors
 
Exchange and Registration Rights Agreement
December 23, 2009
Goldman, Sachs & Co.
     As representative of the several Purchasers named in
     Schedule I to the Purchase Agreement
85 Broad Street New
York, NY 10004
Ladies and Gentlemen:
          Clear Channel Worldwide Holdings, Inc., a Nevada corporation (the
“Company”), proposes to issue and sell to the Purchasers (as defined herein)
upon the terms set forth in the Purchase Agreement (as defined herein)
$2,000,000,000 in aggregate principal amount of its 9.25% Series B Senior Notes
due 2017. As an inducement to the Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the
Purchasers thereunder, the Company and the Guarantors agree with the Purchasers
for the benefit of holders (as defined herein) from time to time of the
Registrable Securities (as defined herein) as follows:
          1. Certain Definitions. For purposes of this Exchange and Registration
Rights Agreement (this ’’Agreement’), the following terms shall have the
following respective meanings:
     “Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.
     The term “broker-dealer” shall mean any broker or dealer registered with
the Commission under the Exchange Act.
     “Business Day” shall have the meaning set forth in Rule 13e-4(a)(3)
promulgated by the Commission under the Exchange Act, as the same may be amended
or succeeded from time to time.
     “Closing Date” shall mean the date on which the Securities are initially
issued.

1



--------------------------------------------------------------------------------



 



     “Commission” shall mean the United States Securities and Exchange
Commission, or any other federal agency at the time administering the Exchange
Act or the Securities Act, whichever is the relevant statute for the particular
purpose.
     “Effective Time,” in the case of (i) an Exchange Registration, shall mean
the time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.
     “Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or Section 3(d)(iii) and the instructions set
forth in the Notice and Questionnaire.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission thereunder, as the
same may be amended or succeeded from time to time.
     “Exchange Offer” shall have the meaning assigned thereto in Section 2(a).
     “Exchange Registration” shall have the meaning assigned thereto in
Section 3(c).
     “Exchange Registration Statement” shall have the meaning assigned thereto
in Section 2(a).
     “Exchange Securities” shall have the meaning assigned thereto in
Section 2(a).
     “Guarantor” shall have the meaning assigned thereto in the Indenture.
     The term “holder” shall mean each of the Purchasers and other persons who
acquire Securities from time to time (including any successors or assigns), in
each case for so long as such person owns any Securities.
     “IDEA System” means the IDEA filing system of the Commission and the rules
and regulations pertaining thereto promulgated by the Commission in
Regulation S-T under the Securities Act and the Exchange Act, in each case as
the same may be amended or succeeded from time to time (and without regard to
format).
     “Indenture” shall mean the trust indenture related to the Series B Notes,
dated as of December 23, 2009, between the Company, the Guarantors and U.S. Bank
National Association, as trustee, as the same may be amended from time to time.
     “Notice and Questionnaire” means a Notice of Registration Statement and
Selling Securityholder Questionnaire substantially in the form of Exhibit A
hereto.
     The term “person” shall mean a corporation, limited liability company,
association, partnership, organization, business, individual, government or
political subdivision thereof or governmental agency.
     “Purchase Agreement” shall mean the Purchase Agreement, dated as of
December 18, 2009, between the Purchasers, the Company and the Guarantors
relating to the Securities.

2



--------------------------------------------------------------------------------



 



     “Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.
     “Registrable Securities” shall mean the Securities; provided, however, that
a Security shall cease to be a Registrable Security upon the earliest to occur
of the following: (i) in the circumstances contemplated by Section 2(a), the
Security has been exchanged for an Exchange Security in an Exchange Offer as
contemplated in Section 2(a) (provided that any Exchange Security that, pursuant
to the last two sentences of Section 2(a), is included in a prospectus for use
in connection with resales by broker-dealers shall be deemed to be a Registrable
Security with respect to Sections 5, 6 and 9 until resale of such Registrable
Security has been effected within the Resale Period); (ii) in the circumstances
contemplated by Section 2(b), a Shelf Registration Statement registering such
Security under the Securities Act has been declared or becomes effective and
such Security has been sold or otherwise transferred by the holder thereof
pursuant to and in a manner contemplated by such effective Shelf Registration
Statement; (iii) subject to Section 8(b), such Security is actually sold by the
holder thereof pursuant to Rule 144 under circumstances in which any legend
borne by such Security relating to restrictions on transferability thereof,
under the Securities Act or otherwise, is removed by the Company or pursuant to
the Indenture; or (iv) such Security shall cease to be outstanding.
     “Registration Default” shall have the meaning assigned thereto in
Section 2(c).
     “Registration Default Period” shall have the meaning assigned thereto in
Section 2(c).
     “Registration Expenses” shall have the meaning assigned thereto in
Section 4.
     “Resale Period” shall have the meaning assigned thereto in Section 2(a).
     “Restricted Holder” shall mean (i) a holder that is an affiliate of the
Company within the meaning of Rule 405, (ii) a holder who acquires Exchange
Securities outside the ordinary course of such holder’s business, (iii) a holder
who has arrangements or understandings with any person to participate in the
Exchange Offer for the purpose of distributing Exchange Securities and (iv) a
holder that is a broker-dealer, but only with respect to Exchange Securities
received by such broker-dealer pursuant to an Exchange Offer in exchange for
Registrable Securities acquired by the broker-dealer directly from the Company.
     “Rule 144,” “Rule 405”, “Rule 415’: “Rule 424”, “Rule 430B” and “Rule 433”
shall mean, in each case, such rule promulgated by the Commission under the
Securities Act (or any successor provision), as the same may be amended or
succeeded from time to time.
     “Securities” shall mean the $2,000,000,000 in aggregate principal amount of
the Company’s 9.25% Series B Senior Notes due 2017 (the “Series B Notes”) to be
issued and sold to the Purchasers, and securities issued in exchange therefor or
in lieu thereof pursuant to the Indenture. Each Security is entitled to the
benefit of the guarantees provided by the Guarantors in the Indenture (the
“Guarantees”) and, unless the context otherwise requires, any reference herein
to a “Security,” an “Exchange Security” or a “Registrable Security” shall
include a reference to the related Guarantees.
     “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder, as the same may
be amended or succeeded from time to time.

3



--------------------------------------------------------------------------------



 



     “Shelf Registration” shall have the meaning assigned thereto in
Section 2(b).
     “Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b).
     “Special Interest” shall have the meaning assigned thereto in Section 2(c).
     “Suspension Period” shall have the meaning assigned thereto in
Section 2(b).
     ’’Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations promulgated by the Commission thereunder,
as the same may be amended or succeeded from time to time.
     “Trustee” shall mean U.S. Bank National Association, as trustee under the
Indenture, together with any successors thereto in such capacity.
          Unless the context otherwise requires, any reference herein to a
“Section” or “clause” refers to a Section or clause, as the case may be, of this
Agreement, and the words “herein,” “hereof’ and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision.
          2. Registration Under the Securities Act.
     (a) Except as set forth in Section 2(b) below, the Company and the
Guarantors agree to use commercially reasonable efforts to file under the
Securities Act, within 210 days after the Closing Date, a registration statement
relating to an offer to exchange (such registration statement, the “Exchange
Registration Statement”, and such offer, the “Exchange Offer’) any and all of
the Securities for a like aggregate principal amount of debt securities issued
by the Company and guaranteed by the Guarantors, which debt securities and
guarantees are substantially identical to the Securities and the related
Guarantees, respectively (and are entitled to the benefits of the Indenture),
except that they have been registered pursuant to an effective registration
statement under the Securities Act and do not contain provisions for Special
Interest contemplated in Section 2(c) below (such new debt securities
hereinafter called “Exchange Securities’). The Company and the Guarantors agree
to use commercially reasonable efforts to cause the Exchange Registration
Statement to become effective under the Securities Act no later than 270 days
after the Closing Date. The Exchange Offer will be registered under the
Securities Act on the appropriate form and will comply with all applicable
tender offer rules and regulations under the Exchange Act. Unless the Exchange
Offer would not be permitted by applicable law or Commission policy, the Company
further agrees to use commercially reasonable efforts to (i) commence the
Exchange Offer promptly (but no later than 10 Business Days) following the
Effective Time of such Exchange Registration Statement, (ii) hold the Exchange
Offer open for at least 20 Business Days in accordance with Regulation 14E
promulgated by the Commission under the Exchange Act and (iii) exchange Exchange
Securities for all Registrable Securities that have been properly tendered and
not withdrawn promptly following the expiration of the Exchange Offer. The
Exchange Offer will be deemed to have been “completed” only (i) if the debt
securities and related guarantees received by holders other than Restricted
Holders in the Exchange Offer for Registrable Securities are, upon receipt,
transferable by each such holder without restriction under the Securities Act
and the Exchange Act and (ii) upon the Company having exchanged, pursuant to the
Exchange Offer, Exchange Securities for all Registrable Securities that have
been properly tendered and not withdrawn before the expiration of the Exchange
Offer, which shall be on a date that is at least 20 and not more than 30
Business Days following the commencement of the Exchange Offer. The Company

4



--------------------------------------------------------------------------------



 



and the Guarantors agree, that upon request, they will (x) include in the
Exchange Registration Statement a prospectus for use in any resales by any
holder of Exchange Securities that is a broker-dealer and (y) keep such Exchange
Registration Statement effective for a period (the “Resale Period”) beginning
when Exchange Securities are first issued in the Exchange Offer and ending upon
the earlier of the expiration of the 180th day after the Exchange Offer has been
completed or such time as such broker-dealers no longer own any Registrable
Securities. With respect to such Exchange Registration Statement, such holders
shall have the benefit of the rights of indemnification and contribution set
forth in Subsections 6(a), (c), (d) and (e).
     (b) If (i) on or prior to the time the Exchange Offer is completed existing
law or Commission interpretations are changed such that the debt securities or
the related guarantees received by holders other than Restricted Holders in the
Exchange Offer for Registrable Securities are not or would not be, upon receipt,
transferable by each such holder without restriction under the Securities Act,
(ii) the Effective Time of the Exchange Registration Statement is not within 270
days following the Closing Date and the Exchange Offer has not been completed
within 30 Business Days of such Effective Time or (iii) any holder of
Registrable Securities notifies the Company prior to the 20th Business Day
following the completion of the Exchange Offer that: (A) it is prohibited by law
or Commission policy from participating in the Exchange Offer, (B) it may not
resell the Exchange Securities to the public without delivering a prospectus and
the prospectus supplement contained in the Exchange Registration Statement is
not appropriate or available for such resales or (C) it is a broker-dealer and
owns Securities acquired directly from the Company or an affiliate of the
Company, then the Company and the Guarantors shall, in lieu of (or, in the case
of clause (iii), in addition to) conducting the Exchange Offer contemplated by
Section 2(a), file under the Securities Act no later than 30 days after the time
such obligation to file arises (but no earlier than 210 days after the Closing
Date), a “shelf’ registration statement providing for the registration of, and
the sale on a continuous or delayed basis by the holders of, all of the
Registrable Securities, pursuant to Rule 415 or any similar rule that may be
adopted by the Commission (such filing, the “Shelf Registration” and such
registration statement, the “Shelf Registration Statement’). The Company and the
Guarantors agree to use commercially reasonable efforts to cause the Shelf
Registration Statement to become or be declared effective no later than 90 days
after such Shelf Registration Statement filing obligation arises (but no earlier
than 270 days after the Closing Date); provided, that if at any time the Company
is or becomes a “well-known seasoned issuer” (as defined in Rule 405) and is
eligible to file an “automatic shelf registration statement” (as defined in
Rule 405), then the Company and the Guarantors shall file the Shelf Registration
Statement in the form of an automatic shelf registration statement as provided
in Rule 405. The Company and the Guarantors agree to use commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective for a
period ending on the earlier of the second anniversary of the Effective Time or
such time as there are no longer any Registrable Securities outstanding. No
holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement or to use the prospectus forming a part thereof for
resales of Registrable Securities unless such holder is an Electing Holder. The
Company and the Guarantors agree, after the Effective Time of the Shelf
Registration Statement and promptly upon the request of any holder of
Registrable Securities that is not then an Electing Holder, to use commercially
reasonable efforts to enable such holder to use the prospectus forming a part
thereof for resales of Registrable Securities, including, without limitation,
any action necessary to identify such holder as a selling securityholder in the
Shelf Registration Statement (whether by post- effective amendment thereto or by
filing a prospectus pursuant to Rules 430B and 424(b) under the

5



--------------------------------------------------------------------------------



 



Securities Act identifying such holder), provided, however, that nothing in this
sentence shall relieve any such holder of the obligation to return a completed
and signed Notice and Questionnaire to the Company in accordance with
Section 3(d)(iii). Notwithstanding anything to the contrary in this
Section 2(b), upon notice to the Electing Holders, the Company may suspend the
use or the effectiveness of such Shelf Registration Statement which shall not
exceed 45 days in any three-month period or 90 days in any twelve-month period
(a “Suspension Period’) if the Board of Directors of the Company determines that
there is a valid business purpose for suspension of the Shelf Registration
Statement; provided that the Company shall promptly notify the Electing Holders
when the Shelf Registration Statement may once again be used or is effective.
     (c) In the event that (i) the Company and the Guarantors have not filed the
Shelf Registration Statement on or before the date on which such Shelf
Registration Statement is required to be filed pursuant to Section 2(b), or
(ii) the Exchange Registration Statement or Shelf Registration Statement has not
become effective or been declared effective by the Commission on or before the
date on which such registration statement is required to become or be declared
effective pursuant to Section 2(a) or Section 2(b), respectively, or (iii) the
Exchange Offer has not been completed within 30 Business Days after the
Effective Time of the Exchange Registration Statement relating to the Exchange
Offer (if the Exchange Offer is then required to be made) or (iv) any Exchange
Registration Statement or Shelf Registration Statement required by Section 2(a)
or Section 2(b) is filed and declared effective but shall thereafter either be
withdrawn by the Company or shall become subject to an effective stop order
issued pursuant to Section 8(d) of the Securities Act suspending the
effectiveness of such registration statement (except as specifically permitted
herein, including, with respect to any Shelf Registration Statement, during any
applicable Suspension Period in accordance with the last sentence of
Section 2(b)) without being succeeded immediately by an additional registration
statement filed and declared effective (each such event referred to in clauses
(i) through (iv), a “Registration Default” and each period during which a
Registration Default has occurred and is continuing, a “Registration Default
Period’), then, as liquidated damages for such Registration Default, subject to
the provisions of Section 9(b), special interest (“Special Interest’), in
addition to the Base Interest, shall accrue on all Registrable Securities then
outstanding at a per annum rate of 0.25% for the first 90 days of the
Registration Default Period and at a per annum rate of 0.50% thereafter for the
remaining portion of the Registration Default Period.
     (d) Any reference herein to a registration statement or prospectus as of
any time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time; and any reference herein to
any post-effective amendment to a registration statement or to any prospectus
supplement as of any time shall be deemed to include any document incorporated,
or deemed to be incorporated, therein by reference as of such time.
          3. Registration Procedures.
          If the Company and the Guarantors file a registration statement
pursuant to Section 2(a) or Section 2(b), the following provisions shall apply:
     (a) At or before the Effective Time of the Exchange Registration or any
Shelf Registration, whichever may occur first, the Company shall qualify the
Indenture under the Trust Indenture Act.

6



--------------------------------------------------------------------------------



 



     (b) In the event that such qualification would require the appointment of a
new trustee under the Indenture, the Company shall appoint a new trustee
thereunder pursuant to the applicable provisions of the Indenture.
     (c) In connection with the Company’s and the Guarantors’ obligations with
respect to the registration of Exchange Securities as contemplated by Section
2(a) (the “Exchange Registration’), if applicable, the Company and the
Guarantors shall:
     (i) use commercially reasonable efforts to prepare and file with the
Commission an Exchange Registration Statement on any form which may be utilized
by the Company and the Guarantors and which shall permit the Exchange Offer and
resales of Exchange Securities by broker-dealers during the Resale Period to be
effected as contemplated by Section 2(a), and use commercially reasonable
efforts to cause such Exchange Registration Statement to become effective no
later than 270 days after the Closing Date;
     (ii) as soon as practicable prepare and file with the Commission such
amendments and supplements to such Exchange Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Exchange Registration Statement for the periods and
purposes contemplated in Section 2(a) and as may be required by the applicable
rules and regulations of the Commission and the instructions applicable to the
form of such Exchange Registration Statement, and promptly provide each
broker-dealer holding Exchange Securities with such number of copies of the
prospectus included therein (as then amended or supplemented), in conformity in
all material respects with the requirements of the Securities Act and the Trust
Indenture Act, as such broker-dealer reasonably may request prior to the
expiration of the Resale Period, for use in connection with resales of Exchange
Securities;
     (iii) promptly notify each broker-dealer that has requested or received
copies of the prospectus included in such Exchange Registration Statement, and
confirm such advice in writing, (A) when such Exchange Registration Statement or
the prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (8) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (0) if at any time the representations and
warranties of the Company or any of the Guarantors contemplated by Section 5
cease to be true and correct in all material respects, (E) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Exchange Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (F) the occurrence of any event
that causes the Company to become an “ineligible issuer” as defined in Rule 405,
or (G) if at any time during the Resale Period when a prospectus is required to
be delivered under the Securities Act, that such Exchange Registration
Statement, prospectus, prospectus amendment or supplement or post-effective
amendment does not conform in all material respects to the applicable

7



--------------------------------------------------------------------------------



 



requirements of the Securities Act and the Trust Indenture Act or contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;
     (iv) in the event that the Company and the Guarantors would be required,
pursuant to Section 3(c)(iii)(G), to notify any broker-dealers holding Exchange
Securities (except as otherwise permitted during any Suspension Period),
promptly prepare and furnish to each such holder a reasonable number of copies
of a prospectus supplemented or amended so that, as thereafter delivered to
purchasers of such Exchange Securities during the Resale Period, such prospectus
shall conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;
     (v) use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Exchange Registration Statement or
any post-effective amendment thereto at the earliest practicable date;
     (vi) use commercially reasonable efforts to (A) register or qualify the
Exchange Securities under the securities laws or blue sky laws of such
jurisdictions as are contemplated by Section 2(a) no later than the commencement
of the Exchange Offer, to the extent required by such laws, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions until the expiration of the Resale Period, (C) take any and all
other actions as may be reasonably necessary or advisable to enable each
broker-dealer holding Exchange Securities to consummate the disposition thereof
in such jurisdictions and (0) obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the Exchange Registration, the Exchange Offer and the
offering and sale of Exchange Securities by broker-dealers during the Resale
Period; provided, however, that neither the Company nor the Guarantors shall be
required for any such purpose to (1) qualify as a foreign corporation in any
jurisdiction wherein it would not otherwise be required to qualify but for the
requirements of this Section 3(c)(vi), (2) consent to general service of process
in any such jurisdiction or become subject to taxation in any such jurisdiction
or (3) make any changes to its certificate of incorporation or by-laws or other
governing documents or any agreement between it and its stockholders;
     (vii) obtain a CUSIP number for all Exchange Securities, not later than the
applicable Effective Time; and
     (viii) make generally available to its securityholders no later than
eighteen months after the Effective Time of such Exchange Registration
Statement, an “earning statement” of the Company, the Guarantors and their
respective subsidiaries complying with Section 11 (a) of the Securities Act
(including, at the option of the Company, Rule 158 thereunder).
     (d) In connection with the Company’s and the Guarantors’ obligations with
respect to the Shelf Registration, if applicable, the Company and the Guarantors
shall:

8



--------------------------------------------------------------------------------



 



     (i) prepare and file with the Commission, within the time periods specified
in Section 2(b), a Shelf Registration Statement on any form which may be
utilized by the Company and which shall register all of the Registrable
Securities for resale by the holders thereof in accordance with such method or
methods of disposition as may be specified by the holders of Registrable
Securities as, from time to time, may be Electing Holders and use commercially
reasonable efforts to cause such Shelf Registration Statement to become
effective within the time periods specified in Section 2(b);
     (ii) mail the Notice and Questionnaire to the holders of Registrable
Securities (A) not less than 30 days prior to the anticipated Effective Time of
the Shelf Registration Statement or (8) in the case of an “automatic shelf
registration statement” (as defined in Rule 405), mail the Notice and
Questionnaire to the holders of Registrable Securities not later than the
Effective Time of such Shelf Registration Statement, and in any such case no
holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement, and no holder shall be entitled to use the prospectus
forming a part thereof for resales of Registrable Securities at any time, unless
and until such holder has returned a completed and signed Notice and
Questionnaire to the Company;
     (iii) after the Effective Time of the Shelf Registration Statement, upon
the request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Company shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Company;
     (iv) as soon as practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Shelf Registration Statement for the period specified in
Section 2(b) and as may be required by the applicable rules and regulations of
the Commission and the instructions applicable to the form of such Shelf
Registration Statement, and furnish to the Electing Holders copies of any such
supplement or amendment simultaneously with or prior to its being used or filed
with the Commission to the extent such documents are not publicly available on
the Commission’s IDEA System;
     (v) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;
     (vi) provide the Electing Holders and not more than one counsel for all the
Electing Holders the opportunity to participate in the preparation of such Shelf
Registration Statement, each prospectus included therein or filed with the
Commission and each amendment or supplement thereto;
     (vii) for a reasonable period prior to the filing of such Shelf
Registration Statement, and throughout the period specified in Section 2(b),
make available at

9



--------------------------------------------------------------------------------



 



reasonable times at the Company’s principal place of business or such other
reasonable place for inspection by the persons referred to in Section 3(d)(vi)
who shall certify to the Company that they have a current intention to sell the
Registrable Securities pursuant to the Shelf Registration such financial and
other information and books and records of the Company and the Guarantors, and
cause the officers, employees, counsel and independent certified public
accountants of the Company and the Guarantors to respond to such inquiries, as
shall be reasonably necessary (and in the case of counsel, not violate an
attorney-client privilege, in such counsel’s reasonable belief), in the judgment
of the respective counsel referred to in Section 3(d)(vi), to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act;
provided, however, that the foregoing inspection and information gathering on
behalf of the Electing Holders shall be conducted by one counsel designated by
the holders of at least a majority in aggregate principal amount of the
Registrable Securities held by the Electing Holders at the time outstanding and
provided further that each such party shall be required to maintain in
confidence and not to disclose to any other person any information or records
reasonably designated by the Company or the Guarantors as being confidential,
until such time as (A) such information becomes a matter of public record
(whether by virtue of its inclusion in such Shelf Registration Statement or
otherwise), or (B) such person shall be required so to disclose such information
pursuant to a subpoena or order of any court or other governmental agency or
body having jurisdiction over the matter (subject to the requirements of such
order, and only after such person shall have given the Company prompt prior
written notice of such requirement), or (C) such information is required to be
set forth in such Shelf Registration Statement or the prospectus included
therein or in an amendment to such Shelf Registration Statement or an amendment
or supplement to such prospectus in order that such Shelf Registration
Statement, prospectus, amendment or supplement, as the case may be, complies
with applicable requirements of the federal securities laws and the rules and
regulations of the Commission and does not contain an untrue statement of a
material fact or omit to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;
     (viii) promptly notify each of the Electing Holders and confirm such advice
in writing, (A) when such Shelf Registration Statement or the prospectus
included therein or any prospectus amendment or supplement or post-effective
amendment has been filed, and, with respect to such Shelf Registration Statement
or any post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto or any request by the Commission for
amendments or supplements to such Shelf Registration Statement or prospectus or
for additional information, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or the
initiation or threatening of any proceedings for that purpose, (D) if at any
time the representations and warranties of the Company or any of the Guarantors
set forth in Section 5 cease to be true and correct in all material respects,
(E) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (F) the occurrence of any event that causes the Company or any of the
Guarantors to become an “ineligible issuer” as defined in Rule 405, or (G) if at
any time when a prospectus is required to be delivered under

10



--------------------------------------------------------------------------------



 



the Securities Act, that such Shelf Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act or contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
     (ix) use commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration Statement or any
post-effective amendment thereto at the earliest practicable date;
     (x) if requested by any Electing Holder, promptly incorporate in a
prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the Commission and as such
Electing Holder specifies should be included therein relating to the terms of
the sale of such Registrable Securities, including information with respect to
the principal amount of Registrable Securities being sold by such Electing
Holder, the name and description of such Electing Holder, the offering price of
such Registrable Securities and any discount, commission or other compensation
payable in respect thereof and with respect to any other terms of the offering
of the Registrable Securities to be sold by such Electing Holder; and make all
required filings of such prospectus supplement or post-effective amendment
promptly after notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment;
     (xi) furnish to each Electing Holder and the counsel referred to in
Section 3(d)(vi) an executed copy (or a conformed copy) of such Shelf
Registration Statement, each such amendment and supplement thereto (in each case
including all exhibits thereto (in the case of an Electing Holder of Registrable
Securities, upon request) and documents incorporated by reference therein) and
such number of copies of such Shelf Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by such Electing Holder) and of the prospectus included in such Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act to the extent
such documents are not available through the Commission’s IDEA System, and such
other documents, as such Electing Holder may reasonably request in order to
facilitate the offering and disposition of the Registrable Securities owned by
such Electing Holder and to permit such Electing Holder to satisfy the
prospectus delivery requirements of the Securities Act; and subject to
Section 3(e), the Company hereby consents to the use of such prospectus
(including such preliminary and summary prospectus) and any amendment or
supplement thereto by each such Electing Holder (subject to any applicable
Suspension Period), in each case in the form most recently provided to such
person by the Company, in connection with the offering and sale of the
Registrable Securities covered by the prospectus (including such preliminary and
summary prospectus) or any supplement or amendment thereto;
     (xii) use commercially reasonable efforts to (A) register or qualify the
Registrable Securities to be included in such Shelf Registration Statement under
such securities laws or blue sky laws of such jurisdictions as any Electing
Holder shall reasonably request, (8) keep such registrations or qualifications
in effect and

11



--------------------------------------------------------------------------------



 



comply with such laws so as to permit the continuance of offers, sales and
dealings therein in such jurisdictions during the period the Shelf Registration
Statement is required to remain effective under Section 2(b) and for so long as
may be necessary to enable any such Electing Holder to complete its distribution
of Registrable Securities pursuant to such Shelf Registration Statement,
(C) take any and all other actions as may be reasonably necessary or advisable
to enable each such Electing Holder to consummate the disposition in such
jurisdictions of such Registrable Securities and (D) obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Shelf Registration or the offering or
sale in connection therewith or to enable the selling holder or holders to
offer, or to consummate the disposition of, their Registrable Securities;
provided, however, that neither the Company nor the Guarantors shall be required
for any such purpose to (1) qualify as a foreign corporation in any jurisdiction
wherein it would not otherwise be required to qualify but for the requirements
of this Section 3(d)(xii), (2) consent to general service of process in any such
jurisdiction or become subject to taxation in any such jurisdiction or (3) make
any changes to its certificate of incorporation or by-laws or other governing
documents or any agreement between it and its stockholders;
     (xiii) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be printed, penned, lithographed,
engraved or otherwise produced by any combination of such methods, on steel
engraved borders, and which certificates shall not bear any restrictive legends;
     (xiv) obtain a CUSIP number for all Securities that have been registered
under the Securities Act, not later than the applicable Effective Time;
     (xv) notify in writing each holder of Registrable Securities of any
proposal by the Company to amend or waive any provision of this Agreement
pursuant to Section 9(h) and of any amendment or waiver effected pursuant
thereto, each of which notices shall contain the text of the amendment or waiver
proposed or effected, as the case may be; and
     (xvi) make generally available to its securityholders no later than
eighteen months after the Effective Time of such Shelf Registration Statement an
“earning statement” of the Company and its subsidiaries complying with Section
11(a) of the Securities Act (inclUding, at the option of the Company, Rule 158
thereunder).
     (e) In the event that the Company would be required, pursuant to
Section 3(d)(viii)(G), to notify the Electing Holders, the Company shall
promptly prepare and furnish to each of the Electing Holders a reasonable number
of copies of a prospectus supplemented or amended so that, as thereafter
delivered to purchasers of Registrable Securities, such prospectus shall conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act and shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing. Each Electing Holder agrees that upon receipt of
any notice from the Company pursuant to Section 3(d)(viii)(G), such Electing
Holder shall forthwith discontinue the disposition of

12



--------------------------------------------------------------------------------



 



Registrable Securities pursuant to the Shelf Registration Statement applicable
to such Registrable Securities until such Electing Holder shall have received
copies of such amended or supplemented prospectus, and if so directed by the
Company, such Electing Holder shall deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies, of the prospectus
covering such Registrable Securities in such Electing Holder’s possession at the
time of receipt of such notice.
     (f) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Company may require such Electing Holder to furnish to the Company such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act. Each such Electing Holder agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Company or of
the occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Company any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.
     (g) Until the expiration of one year after the Closing Date, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144)
to, resell any of the Securities that have been reacquired by any of them except
pursuant to an effective registration statement, or a valid exemption from the
registration requirements, under the Securities Act.
     (h) As a condition to its participation in the Exchange Offer, each holder
of Registrable Securities shall furnish, upon the request of the Company, a
written representation to the Company (which may be contained in the letter of
transmittal or “agent’s message” transmitted via The Depository Trust Company’s
Automated Tender Offer Procedures, in either case contemplated by the Exchange
Registration Statement) to the effect that (A) it is not an “affiliate” of the
Company, as defined in Rule 405 of the Securities Act, or if it is such an
“affiliate”, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (8) it is not
engaged in and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Exchange
Securities to be issued in the Exchange Offer, (C) it is acquiring the Exchange
Securities in its ordinary course of business, (D) if it is a broker-dealer that
holds Securities that were acquired for its own account as a result of
market-making activities or other trading activities (other than Securities
acquired directly from the Company or any of its affiliates), it will deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by it in the Exchange Offer, (E) if
it is a broker-dealer, that it did not purchase the Securities to be exchanged
in the Exchange Offer from the Company or any of its affiliates, and (F) it is
not acting on behalf of any person who could not truthfully and completely make
the representations contained in the foregoing subclauses (A) through (E).



13



--------------------------------------------------------------------------------



 



     4. Registration Expenses.
          The Company and the Guarantors agree to bear and to payor cause to be
paid promptly all expenses incident to the Company’s performance of or
compliance with this Agreement, including (a) all Commission and any FINRA
registration, filing and review fees and expenses including reasonable fees and
disbursements of counsel for the Eligible Holders in connection with such
registration, filing and review, (b) all fees and expenses in connection with
the qualification of the Registrable Securities and the Exchange Securities, as
applicable, for offering and sale under the State securities and blue sky laws
referred to in Section 3(d)(xii) and determination of their eligibility for
investment under the laws of such jurisdictions as the Electing Holders may
designate, including any reasonable fees and disbursements of counsel for the
Electing Holders in connection with such qualification and determination,
(c) all expenses relating to the preparation, printing, production, distribution
and reproduction of each registration statement required to be filed hereunder,
each prospectus included therein or prepared for distribution pursuant hereto,
each amendment or supplement to the foregoing, the expenses of preparing the
Securities or Exchange Securities, as applicable, for delivery and the expenses
of printing or producing any selling agreements and blue sky or legal investment
memoranda and all other documents in connection with the offering, sale or
delivery of Securities or Exchange Securities, as applicable, to be disposed of
(including certificates representing the Securities or Exchange Securities, as
applicable), (d) messenger, telephone and delivery expenses relating to the
offering, sale or delivery of Securities or Exchange Securities, as applicable,
and the preparation of documents referred in clause (c) above, (e) fees and
expenses of the Trustee under the Indenture, any agent of the Trustee and any
counsel for the Trustee and of any collateral agent or custodian, (f) internal
expenses (including all salaries and expenses of the Company’s officers and
employees performing legal or accounting duties), (g) fees, disbursements and
expenses of counsel and independent certified public accountants of the Company,
(h) reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company), (i) any fees charged by securities
rating services for rating the Registrable Securities or the Exchange
Securities, as applicable, and 0) fees, expenses and disbursements of any other
persons, including special experts, retained by the Company in connection with
such registration (collectively, the “Registration Expenses’). To the extent
that any Registration Expenses are incurred, assumed or paid by any holder of
Registrable Securities, Securities or Exchange Securities, as applicable, the
Company shall reimburse such person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of a request
therefor. Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions and
underwriting discounts and commissions, if any, and transfer taxes, if any,
attributable to the sale of such Registrable Securities and Exchange Securities,
as applicable, and the fees and disbursements of any counselor other advisors or
experts retained by such holders (severally or jointly), other than the counsel
and experts specifically referred to above.
     5. Representations and Warranties.
          Each of the Company and the Guarantors, jointly and severally,
represents and warrants to, and agrees with, each Purchaser and each of the
holders from time to time of Registrable Securities that:

14



--------------------------------------------------------------------------------



 



     (a) Each registration statement covering Registrable Securities, Securities
or Exchange Securities, as applicable, and each prospectus (including any
preliminary or summary prospectus) contained therein or furnished pursuant to
Section 3(c) or Section 3(d) and any further amendments or supplements to any
such registration statement or prospectus, when it becomes effective or is filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act and the Trust Indenture Act and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; and at all times subsequent to the Effective Time when a
prospectus would be required to be delivered under the Securities Act, other
than (A) from (i) such time as a notice has been given to holders of Registrable
Securities pursuant to Section 3(c)(iii)(G) or Section 3(d)(viii)(G) until
(ii) such time as the Company furnishes an amended or supplemented prospectus
pursuant to Section 3(c)(iv) or Section 3(e) or (8) during any applicable
Suspension Period, each such registration statement, and each prospectus
(including any summary prospectus) contained therein or furnished pursuant to
Section 3(c) or Section 3(d), as then amended or supplemented, will conform in
all material respects to the requirements of the Securities Act and the Trust
Indenture Act and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.
     (b) Any documents incorporated by reference in any prospectus referred to
in Section 5(a), when they become or became effective or are or were filed with
the Commission, as the case may be, will conform or conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.
     (c) The compliance by the Company and the Guarantors with all of the
provisions of this Agreement and the consummation of the transactions herein
contemplated will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company, the Guarantors or any of their respective subsidiaries is a
party or by which the Company, the Guarantors or any of their respective
subsidiaries is bound or to which any of the property or assets of the Company,
the Guarantors or any of their respective subsidiaries is subject, (ii) result
in any violation of the provisions of the certificate of incorporation, as
amended, or the by-laws or other governing documents, as applicable, of the
Company or the Guarantors or (iii) result in any violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company, the Guarantors or any of their respective
subsidiaries or any of their respective properties; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the consummation by the Company and
the Guarantors of the transactions contemplated by this Agreement, except
(x) the registration under the Securities Act of the Registrable Securities and
the Exchange Securities, as applicable, and qualification of the

15



--------------------------------------------------------------------------------



 



Indenture under the Trust Indenture Act, (y) such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or blue sky laws in connection with the offering and distribution of
the Registrable Securities and the Exchange Securities, as applicable, and
(z) such consents, approvals, authorizations, registrations or qualifications
that have been obtained and are in full force and effect as of the date hereof.
     (d) This Agreement has been dUly authorized, executed and delivered by the
Company and by the Guarantors.
     6. Indemnification and Contribution.
     (a) Indemnification by the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, will indemnify and hold harmless each of the
holders of Registrable Securities included in an Exchange Registration Statement
and each of the Electing Holders as holders of Registrable Securities included
in a Shelf Registration Statement against any losses, claims, damages or
liabilities, joint or several, to which such holder or such Electing Holder may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in any Exchange Registration Statement or any Shelf Registration
Statement, as the case may be, under which such Registrable Securities or
Exchange Securities were registered under the Securities Act, or any
preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433) contained therein or
furnished by the Company to any such holder or any such Electing Holder, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse each such holder and each such Electing Holder for any and all legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that neither the Company nor the Guarantors shall be liable to any such
person in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
or preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433), or amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by such person expressly for use therein.
     (b) Indemnification by the Electing Holders. The Company may require, as a
condition to including any Registrable Securities in any Shelf Registration
Statement filed pursuant to Section 2(b), that the Company shall have received
an undertaking reasonably satisfactory to it from each Electing Holder of
Registrable Securities included in such Shelf Registration Statement, severally
and not jointly, to (i) indemnify and hold harmless the Company, the Guarantors
and all other Electing Holders of Registrable Securities included in such Shelf
Registration Statement, against any losses, claims, damages or liabilities to
which the Company, the Guarantors or such other Electing Holders may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in such registration statement, or any preliminary, final or summary
prospectus (including, without limitation, any “issuer free writing prospectus”
as defined in Rule 433) contained therein or furnished by the Company to any
Electing Holder,

16



--------------------------------------------------------------------------------



 



or any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Electing Holder expressly for use therein, and (ii) reimburse the Company and
the Guarantors for any legal or other expenses reasonably incurred by the
Company and the Guarantors in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that no
such Electing Holder shall be required to undertake liability to any person
under this Section 6(b) for any amounts in excess of the dollar amount of the
proceeds to be received by such Electing Holder from the sale of such Electing
Holder’s Registrable Securities pursuant to such registration.
     (c) Notices of Claims, Etc. Promptly after receipt by an indemnified party
under subsection (a) or (b) above of written notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party pursuant to the indemnification provisions of
or contemplated by this Section 6, notify such indemnifying party in writing of
the commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or Section 6(b). In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other
counselor any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
party to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of any indemnified party.
     (d) Contribution. If for any reason the indemnification provisions
contemplated by Section 6(a) or Section 6(b) are unavailable to or insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue

17



--------------------------------------------------------------------------------



 



statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by such indemnifying party or by such
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this Section 6(d) were determined by pro rata
allocation (even if the holders were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to in this Section 6(d). The amount paid or payable by
an indemnified party as a result of the losses, claims, damages, or liabilities
(or actions in respect thereof) referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6(d), no Electing Holder shall be
required to contribute any amount in excess of the amount by which the dollar
amount of the proceeds received by such holder from the sale of any Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) exceeds the amount of any damages which such holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11 (f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The holders’ obligations in this Section 6(d) to contribute
shall be several in proportion to the principal amount of Registrable Securities
registered by them and not joint.
     (e) The obligations of the Company and the Guarantors under this Section 6
shall be in addition to any liability which the Company or the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
officer, director and partner of each holder, each Electing Holder, and each
person, if any, who controls any of the foregoing within the meaning of the
Securities Act; and the obligations of the holders and the Electing Holders
contemplated by this Section 6 shall be in addition to any liability which the
respective holder or Electing Holder may otherwise have and shall extend, upon
the same terms and conditions, to each officer and director of the Company or
the Guarantors and to each person, if any, who controls the Company or any of
the Guarantors within the meaning of the Securities Act, as well as to each
officer and director of the other holders and to each person, if any, who
controls such other holders within the meaning of the Securities Act.
     7. Underwritten Offerings.
               Each holder of Registrable Securities hereby agrees with the
Company and each other such holder that no holder of Registrable Securities may
participate in any underwritten offering hereunder unless (a) the Company gives
its prior written consent to such underwritten offering, (b) the managing
underwriter or underwriters thereof shall be designated by Electing Holders
holding at least a majority in aggregate principal amount of the Registrable
Securities to be included in such offering, provided that such designated
managing underwriter or underwriters is or are reasonably acceptable to the
Company, (c) each holder of Registrable Securities participating in such
underwritten offering agrees to sell such holder’s Registrable Securities on the
basis provided in any underwriting arrangements approved by the persons entitled
selecting the managing underwriter or underwriters hereunder and (d) each holder
of Registrable Securities participating in such underwritten offering completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements. The Company hereby agrees with each holder of
Registrable Securities that, to the extent it consents to an underwritten
offering hereunder, it will negotiate in good faith and execute all indemnities,

18



--------------------------------------------------------------------------------



 



underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including using commercially reasonable
efforts to procure customary legal opinions and auditor “comfort” letters.
     8. Rule 144.
     (a) Facilitation of Sales Pursuant to Rule 144. The Company and each of the
Guarantors covenant to the holders of Registrable Securities that to the extent
it shall be required to do so under the Exchange Act, the Company and the
Guarantors shall timely file the reports required to be filed by it under the
Exchange Act or the Securities Act (including the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144), and
shall take such further action as any holder of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holder to sell Registrable Securities without registration under the Securities
Act within the limitations of the exemption provided by Rule 144. Upon the
request of any holder of Registrable Securities in connection with that holder’s
sale pursuant to Rule 144, the Company and the Guarantors shall deliver to such
holder a written statement as to whether it has complied with such requirements.
     (b) Availability of Rule 144 Not Excuse for Obligations under Section 2.
The fact that holders of Registrable Securities may become eligible to sell such
Registrable Securities pursuant to Rule 144 shall not (1) cause such Securities
to cease to be Registrable Securities or (2) excuse the Company’s and the
Guarantors’ obligations set forth in Section 2 of this Agreement, including
without limitation the obligations in respect of an Exchange Offer, Shelf
Registration and Special Interest.
     9. Miscellaneous.
     (a) No Inconsistent Agreements. The Company and each of the Guarantors
represents, warrants, covenants and agrees that it has not granted, and shall
not grant, registration rights with respect to Registrable Securities, Exchange
Securities or Securities, as applicable, or any other securities which would be
inconsistent with the terms contained in this Agreement.
     (b) Specific Performance. The parties hereto acknowledge that there would
be no adequate remedy at law if the Company or the Guarantors fail to perform
any of their obligations hereunder and that the Purchasers and the holders from
time to time of the Registrable Securities may be irreparably harmed by any such
failure, and accordingly agree that the Purchasers and such holders, in addition
to any other remedy to which they may be entitled at law or in equity, shall be
entitled to compel specific performance of the obligations of the Company and
the Guarantors under this Agreement in accordance with the terms and conditions
of this Agreement, in any court of the United States or any State thereof having
jurisdiction. Time shall be of the essence in this Agreement.
     (c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at 200 East Basse Road, San Antonio, TX 78209, Attention: General
Counsel, and if to a holder, to the address of such holder set forth in the
security register or other records of the Company, or to such other address as
the Company

19



--------------------------------------------------------------------------------



 



or any such holder may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
     (d) Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto, the holders from time to time of the Registrable Securities
and the respective successors and assigns of the foregoing. In the event that
any transferee of any holder of Registrable Securities shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be deemed a beneficiary hereof for all purposes and such Registrable
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities such transferee shall be entitled
to receive the benefits of, and be conclusively deemed to have agreed to be
bound by all of the applicable terms and provisions of this Agreement. If the
Company shall so request, any such successor, assign or transferee shall agree
in writing to acquire and hold the Registrable Securities subject to all of the
applicable terms hereof.
     (e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any holder of
Registrable Securities, any director, officer or partner of such holder, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement, the
transfer and registration of Registrable Securities by such holder and the
consummation of an Exchange Offer.
     (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (g) Headings. The descriptive headings of the several Sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.
     (h) Entire Agreement; Amendments. This Agreement and the other writings
referred to herein (including the Indenture and the form of Securities) or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. This Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
duly executed by the Company and the holders of at least a majority in aggregate
principal amount of the Registrable Securities at the time outstanding. Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 9(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.
     (i) Inspection. For so long as this Agreement shall be in effect, this
Agreement and a complete list of the names and addresses of all the record
holders of Registrable Securities shall be made available for inspection and
copying on any Business Day by any holder of Registrable Securities for proper
purposes only (which shall include any purpose related to the rights of the
holders of Registrable Securities under the Securities, the Indenture and

20



--------------------------------------------------------------------------------



 



this Agreement) at the offices of the Company at the address thereof set forth
in Section 9(c) and at the office of the Trustee under the Indenture.
     U) Counterparts. This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
     (k) Severability. If any provision of this Agreement, or the application
thereof in any circumstance, is held to be invalid, illegal or unenforceable in
any respect for any reason, the validity, legality and enforceability of such
provision in every other respect and of the remaining provisions contained in
this Agreement shall not be affected or impaired thereby.

21



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company and the Representative plus one for each
counsel counterparts hereof, and upon the acceptance hereof by you, on behalf of
each of the Purchasers, this letter and such acceptance hereof shall constitute
a binding agreement between each of the Purchasers, the Guarantors and the
Company. It is understood that your acceptance of this letter on behalf of each
of the Purchasers is pursuant to the authority set forth in a form of Agreement
among Purchasers, the form of which shall be submitted to the Company for
examination upon request, but without warranty on your part as to the authority
of the signers thereof.

                      Very truly yours,    
 
                    Clera Channel Worldwide Holdings, Inc.    
 
                    By:   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   Executive Vice President, Chief    
 
          Financial Officer, Secretary    
 
                    Clera Channel Outdoor Holdings, Inc.    
 
                    By:   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   Chief Financial Officer    
 
                    Clera Channel Outdoor, Inc.    
 
                    By:   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   Chief Financial Officer    
 
                    Clera Channel Adshel, Inc.    
 
                    By:   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   Chief Financial Officer    
 
                    1567 Media LLC    
 
                    By:   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   Chief Financial Officer    

[Series B Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



                      Clear Channel Spectacolor, LLC    
 
                    By:   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   Chief Financial Officer    
 
                    Clear Channel Taxi Media, LLC    
 
                    By:   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   Chief Financial Officer    
 
                    Clear Channel Outdoor Holdings Company Canada    
 
                    By:   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   Chief Financial Officer    
 
                    Outdoor Management Services, Inc.    
 
                    By:   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   Chief Financial Officer    
 
                    Inter-space Services, Inc.    
 
                    By:   /s/ Randall T. Mays                  
 
      Name:   Randall T. Mays    
 
      Title:   Chief Financial Officer    

[Series B Registration Rights Agreement}

 



--------------------------------------------------------------------------------



 



Accepted as of the date hereof:

          Goldman, Sachs & Co.    
 
       
By:
  /s/ Goldman, Sachs & Co.    
 
 
 
(Goldman, Sachs & Co.)    

On behalf of each of the Purchasers
[Exchange and Registration Rights Agreement]

23



--------------------------------------------------------------------------------



 



Exhibit A
Clear Channel Worldwide Holdings, Inc.
INSTRUCTION TO DTC PARTICIPANTS
(Date of Mailing)
URGENT — IMMEDIATE ATTENTION REQUESTED
DEADLINE FOR RESPONSE: [DATE]*
The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Clear Channel Worldwide Holdings, Inc.
(the “Company’) 9.25% Series B Senior Notes due 2017 (the “Securities’) are
held.
The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.
It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact Clear Channel
Worldwide Holdings, Inc., 200 East Basse Road, San Antonio, TX 78209, Attention:
General Counsel.
 

*   Not less than 28 calendar days from date of mailing.

A-1



--------------------------------------------------------------------------------



 



Clear Channel Worldwide Holdings, Inc.
Notice of Registration Statement
and
Selling Securityholder Questionnaire
(Date)
Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement’’) between Clear Channel Worldwide
Holdings, Inc. (the “Company’’) and the Purchasers named therein. Pursuant to
the Exchange and Registration Rights Agreement, the Company has filed or will
file with the United States Securities and Exchange Commission (the
“Commission’’) a registration statement on Form [     ] (the “Shelf Registration
Statement’’) for the registration and resale under Rule 415 of the Securities
Act of 1933, as amended (the “Securities Act”), of the Company’s 9.25% Series B
Senior Notes due 2017 (the “Securities’’). A copy of the Exchange and
Registration Rights Agreement has been filed as an exhibit to the Shelf
Registration Statement and can be obtained from the Commission’s website at
www.sec.gov. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Exchange and Registration Rights Agreement.
Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire’’) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline for Response]. Beneficial owners
of Registrable Securities who do not properly complete, execute and return this
Notice and Questionnaire by such date (i) will not be named as selling
securityholders in the Shelf Registration Statement and (ii) may not use the
Prospectus forming a part thereof for resales of Registrable Securities.
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.
The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.



A-2



--------------------------------------------------------------------------------



 



ELECTION
The undersigned holder (the “Selling SecurityhoJder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.
Pursuant to the Exchange and Registration Rights Agreement, the undersigned has
agreed to indemnify and hold harmless the Company, its officers who sign any
Shelf Registration Statement, and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act of 1934, as amended (the “Exchange Act’), against certain loses
arising out of an untrue statement, or the alleged untrue statement, of a
material fact in the Shelf Registration Statement or the related prospectus or
the omission, or alleged omission, to state a material fact required to be
stated in such Shelf Registration Statement or the related prospectus, but only
to the extent such untrue statement or omission, or alleged untrue statement or
omission, was made in reliance on and in conformity with the information
provided in this Notice and Questionnaire.
Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.
The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:



A-3



--------------------------------------------------------------------------------



 



QUESTIONNAIRE

         
(1)
  (a)   Full legal name of Selling Securityholder:
 
       
 
       
 
       
 
  (b)   Full legal name of registered Holder (if not the same as in (a) above)
of Registrable Securities listed in Item (3) below:
 
       
 
       
 
       
 
  (c)   Full legal name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:
 
       
 
       

(2) Address for notices to Selling Securityholder:

                           
 
                         
 
                         
 
           
 
      Telephone:

   
 
       
 
           
 
      Fax:

   
 
           
 
           
 
      Contact Person:

   
 
       
 
           
 
      E-mail for Contact Person:

   
 
       

(3) Beneficial Ownership of Securities:

         
 
      Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.
 
       
 
  (a)   Principal amount of Registrable Securities beneficially owned:   

 
      CUSIP No(s). of such Registrable Securities:   

 
       
 
  (b)   Principal amount of Securities other than Registrable Securities
beneficially owned:   

 
      CUSIP No(s). of such other Securities:   

 
       
 
  (c)   Principal amount of Registrable Securities that the undersigned wishes
to be included in the Shelf Registration
Statement:     

 
      CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:    


(4) Beneficial Ownership of Other Securities of the Company:

     
 
  Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).
 
   
 
  State any exceptions here:
 
   
 
   
 
   
 
   
 
   
 
   



A-4



--------------------------------------------------------------------------------



 



(5) Individuals who exercise dispositive powers with respect to the Securities:

         
 
      If the Selling Securityholder is not an entity that is required to file
reports with the Commission pursuant to Section 13 or 15(d) of the Exchange Act
(a “Reporting Company”), then the Selling Securityholder must disclose the name
of the natural person(s) who exercise sole or shared dispositive powers with
respect to the Securities. Selling Securityholders should disclose the
beneficial holders, not nominee holders or other such others of record. In
addition, the Commission has provided guidance that Rule 13d-3 of the Securities
Exchange Act of 1934 should be used by analogy when determining the person or
persons sharing voting and/or dispositive powers with respect to the Securities.
 
       
 
  (a)   Is the holder a Reporting Company?
 
       
 
      Yes                                          No          
                    
 
       
 
      If “No”, please answer Item (5)(b).
 
       
 
  (b)   List below the individual or individuals who exercise dispositive powers
with respect to the Securities:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
      Please note that the names of the persons listed in (b) above will be
included in the Shelf Registration Statement and related Prospectus.

(6) Relationships with the Company:

         
 
      Except as set forth below, neither the Selling Securityholder nor any of
its affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.
 
       
 
      State any exceptions here:
 
       
 
       
 
       
 
       
 
       
 
       

(7) Plan of Distribution:

         
 
      Except as set forth below, the undersigned Selling Securityholder intends
to distribute the Registrable Securities listed above in Item (3) only as
follows (if at all): Such Registrable Securities may be sold from time to time
directly by the undersigned Selling Securityholder. Such Registrable Securities
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of sale, at varying prices determined at the time of sale, or
at negotiated prices. Such sales may be effected in transactions (which may
involve crosses or block transactions) (i) on any national securities exchange
or quotation service on which the Registered Securities may be listed or quoted
at the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market,
or (iv) through the writing of options. In connection with sales of the

A-5



--------------------------------------------------------------------------------



 



         
 
      Registrable Securities or otherwise, the Selling Securityholder may enter
into hedging transactions with broker-dealers, which may in turn engage in short
sales of the Registrable Securities in the course of hedging the positions they
assume. The Selling Securityholder may also sell Registrable Securities short
and deliver Registrable Securities to close out such short positions, or loan or
pledge Registrable Securities to broker-dealers that in turn may sell such
securities.
 
       
 
      State any exceptions here:
 
       
 
       
 
       
 
       
 
       
 
         
 
      Note: In no event may such methodes) of distribution take the form of an
underwritten offering of Registrable Securities without the prior written
agreement of the Company.

(8) Broker-Dealers:

         
 
      The Commission requires that all Selling Securityholders that are
registered broker-dealers or affiliates of registered broker-dealers be so
identified in the Shelf Registration Statement. In addition, the Commission
requires that all Selling Securityholders that are registered broker-dealers be
named as underwriters in the Shelf Registration Statement and related
Prospectus, even if they did not receive the Registrable Securities as
compensation for underwriting activities.
 
       
 
  (a)   State whether the undersigned Selling Securityholder is a registered
broker-dealer:
 
       
 
      Yes                                         
No                              
 
       
 
  (b)   If the answer to (a) is “Yes”, you must answer (i) and (ii) below, and
(iii) below if applicable. Your answers to (i) and (ii) below, and (iii) below
if applicable, will be included in the Shelf Registration Statement and related
Prospectus.  
 
      (i) Were the Securities acquired as compensation for underwriting
activities?
 
       
 
      Yes                                         
No                              
 
       
 
      If you answered “Yes”, please provide a brief description of the
transaction(s) in which the Securities were acquired as compensation:
 
       
 
       
 
       
 
       
 
       
 
         
 
      (ii) Were the Securities acquired for investment purposes?  
 
      Yes                                         
No                                
 
      (iii) If you answered “No” to both (i) and (ii), please explain the
Selling Securityholder’s reason for acquiring the Securities:
 
       
 
       
 
       
 
       
 
       
 
       

A-6



--------------------------------------------------------------------------------



 



         
 
  (c)   State whether the undersigned Selling Securityholder is an affiliate of
a registered broker-dealer and, if so, list the name(s) of the broker-dealer
affiliate(s):
 
       
 
      Yes                                         
No                              
 
       
 
       
 
       
 
       
 
       
 
         
 
  (d)   If you answered “Yes” to question (c) above:
 
       
 
      (i) Did the undersigned Selling Securityholder purchase Registrable
Securities in the ordinary course of business?
 
       
 
      Yes                                        
No                              
 
       
 
      If the answer is “No” to question (d)(i), provide a brief explanation of
the circumstances in which the Selling Securityholder acquired the Registrable
Securities:
 
       
 
       
 
       
 
       
 
       
 
         
 
      (ii) At the time of the purchase of the Registrable Securities, did the
undersigned Selling Securityholder have any agreements, understandings or
arrangements, directly or indirectly, with any person to dispose of or
distribute the Registrable Securities?
 
       
 
      Yes                                         
No                              
 
       
 
      If the answer is “Yes” to question (d)(ii), provide a brief explanation of
such agreements, understandings or arrangements:
 
       
 
       
 
       
 
       
 
       
 
         
 
      If the answer is “No” to Item (B)(d)(i) or “Yes” to Item (B)(d)(ii), you
will be named as an underwriter in the Shelf Registration Statement and the
related Prospectus.

(9) Hedging and short sales:

         
 
  (a)   State whether the undersigned Selling Securityholder has or will enter
into “hedging transactions” with respect to the Registrable Securities:
 
       
 
      Yes                                         
No                              
 
       
 
      If “Yes”, provide below a complete description of the hedging transactions
into which the undersigned Selling Securityholder has entered or will enter and
the purpose of such hedging transactions, including the extent to which such
hedging transactions remain in place:
 
       
 
       
 
       
 
       
 
       
 
       



A-7



--------------------------------------------------------------------------------



 



  (b)   Set forth below is Interpretation A.65 of the Commission’s July 1997
Manual of Publicly Available Interpretations regarding short selling:        
“An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”         By
returning this Notice and Questionnaire, the undersigned Selling Securityholder
will be deemed to be aware of the foregoing interpretation.

*   *   *   *   *
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act, particularly Regulation M (or any successor rule or
regulation).
The Selling Securityholder hereby acknowledges its obligations under the
Exchange and Registration Rights Agreement to indemnify and hold harmless the
Company and certain other persons as set forth in the Exchange and Registration
Rights Agreement.
In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.
In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in effect
and to provide such additional information that the Company may reasonably
request regarding such Selling Securityholder and the intended method of
distribution of Registrable Securities in order to comply with the Securities
Act. Except as otherwise provided in the Exchange and Registration Rights
Agreement, all notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:



A-8



--------------------------------------------------------------------------------



 



             
 
  (i) To the Company:        
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
  (ii) With a copy to:        
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This Notice
and Questionnaire shall be governed in all respects by the laws of the State of
New York.

A-9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Dated:                                         

                          Selling Securityholder     (Print/type full legal name
of beneficial owner of Registrable Securities)
 
       
 
  By:    
 
            Name:     Title:

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL
AT:
 
 
 
 
 

A-10



--------------------------------------------------------------------------------



 



Exhibit B
NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
[Name of Trustee]
Clear Channel Worldwide Holdings, Inc.
c/o [Name of Trustee]
[Address of Trustee]
Attention: Trust Officer

          Re:   Clear Channel Worldwide Holdings, Inc. (the “Company”)
9.25% Series B Senior Notes due 2017

Dear Sirs:
Please be advised that                     has transferred $                    
aggregate principal amount of the above-referenced Notes pursuant to an
effective Registration Statement on Form [                    ] (File
No. 333-                    ) filed by the Company.
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name. .
Dated:

                  Very truly yours,    
 
           
 
     
 
(Name)    
 
           
 
  By:        
 
     
 
(Authorized Signature)    

B-1